This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2012).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A14-0392

                                  State of Minnesota,
                                      Respondent,

                                          vs.

                                  Larry Brian Olson,
                                      Appellant

                              Filed September 22, 2014
                                      Affirmed
                                    Worke, Judge

                           Crow Wing County District Court
                      File Nos. 18-CR-12-3537, 18-CR-11-4444

Cathryn Middlebrook, Chief Appellate Public Defender, Lydia Villalva Lijo, Assistant
Public Defender, St. Paul, Minnesota (for appellant)

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Donald F. Ryan, Crow Wing County Attorney, Brainerd, Minnesota (for respondent)

      Considered and decided by Schellhas, Presiding Judge; Worke, Judge; and

Rodenberg, Judge.

                       UNPUBLISHED OPINION

WORKE, Judge

      Appellant argues that the district court erred by finding that he violated his

probation by failing to notify his agent of an address change and by revoking probation
after holding appellant to a heightened standard because he received a dispositional

departure. We affirm.

                                         FACTS

       On October 14, 2011, appellant Larry Brian Olson1 was charged with multiple

controlled-substance-crime offenses after officers seized approximately four pounds of

marijuana from his property. In February 2012, Olson entered an Alford plea to one

count of fifth-degree controlled-substance crime and was sentenced to 15 months in

prison, stayed for five years. Olson allegedly violated the terms of his probation several

times: first, by failing to complete a chemical-use assessment; next, by failing to remain

law abiding for violating an order for protection; and then, by using morphine without a

prescription.2

       On August 1, 2012, Tod Strange, Olson’s probation agent, visited Olson’s home.

Olson was discovered hiding in his garage where methamphetamine was discovered.

After obtaining a search warrant, officers found approximately one ounce of

methamphetamine.      Olson was charged with two first-degree controlled-substance

crimes. In July 2013, Olson entered an Alford plea to second-degree controlled-substance

crime. Olson’s presumptive sentence was 88 months in prison, but in accordance with

the plea agreement, Olson was sentenced to 98 months in prison, stayed for 15 years, a

downward dispositional departure. The district court took judicial notice that Olson’s

plea constituted a violation of his prior probation and reinstated him on probation.

1
   Olson is required to register as a predatory offender for ten years as a result of a
conviction from 2006. Olson’s registration requirement ends in 2023.
2
  It is unclear from the record how these alleged violations were resolved.

                                             2
      As part of his probation agreement, Olson was required to “notify [his] probation

officer of any address, employment or telephone changes within 24 hours.”           Olson

initially reported to Strange that he would be residing in Cass County at L.R.’s residence.

Under those circumstances, Strange initiated a probation-transfer request from Crow

Wing County to Cass County. Cass County officials denied the transfer because L.R.

reported that Olson lived with him only on the weekends and stayed in Crosslake in Crow

Wing County during the week. On November 5, 2013, Olson assured Strange that his

primary address was at L.R.’s residence and that he stayed at a shack in Crosslake, but

only up to two days a week because it is not equipped with running water. But on

November 7, Agent Strange learned that Olson was no longer living at L.R.’s home

because L.R. brought his guns back into the residence.

      On November 14, 2013, Strange filed a probation-violation report, alleging that

Olson violated the terms of his probation by failing to keep Strange informed of his

address. On the same day, Olson called Strange and left several messages. In the first

message, Olson reported that he no longer lived at L.R.’s residence. Later, Olson left a

message stating that he had received a text message that officers were looking for him at

the Crosslake address.

      At a probation-violation hearing, Agent Strange described his supervision of

Olson as “problematic.” Based on his 22 years of experience supervising medium-to-

high-risk offenders, Strange opined that Olson was not amenable to probation. While

Strange conceded that both addresses were on file, he stated that Olson was inexplicably




                                            3
“defiant” with providing his accurate living address, which violated probation’s criteria

and the criteria for predatory-offender registration.

       After finding that Olson’s specific violation of failing to report his address change

was intentional and inexcusable, the district court concluded that Olson’s need for

confinement outweighed policies favoring probation and revoked probation and executed

both prison sentences. This appeal followed.

                                      DECISION

       A district court has broad discretion in determining if sufficient evidence exists to

revoke probation. State v. Austin, 295 N.W.2d 246, 249 (Minn. 1980). To revoke

probation a district court must find: (1) a specific condition of probation was violated;

(2) the violation was intentional or inexcusable; and (3) given the nature of the violation

and the underlying offense, the policy favoring probation is outweighed by the need for

confinement. Id. at 250. “The decision to revoke probation cannot be a reflexive reaction

to an accumulation of technical violations but requires a showing that the offender’s

behavior demonstrates that he or she cannot be counted on to avoid antisocial activity.”

State v. Osborne, 732 N.W.2d 249, 253 (Minn. 2007) (quotation omitted). We will not

reverse a district court’s decision to revoke probation absent a clear abuse of its broad

discretion. State v. Modtland, 695 N.W.2d 602, 605 (Minn. 2005).

       Olson argues that the district court improperly focused on the reporting of a

primary address. But the district court revoked Olson’s probation after finding that he

violated two specific conditions. First, Olson failed to keep Strange advised as to the




                                              4
place where he was living at all times. Second, Olson failed to report his address change

within 24 hours.

       Olson’s probation agreement required him to notify Strange of an address change

within 24 hours. Olson moved out of L.R.’s home on November 7 and only reported this

on November 14 after he received a text message from someone alerting him that law

enforcement was looking for him. Olson claims that Strange was aware of L.R.’s address

and the address for the shack in Crosslake, but as the district court noted, Strange needed

to know where to find Olson at all times. This is especially true because Olson was

required to register as a predatory offender. Additionally, on November 14, Olson was

alerted via text message that law enforcement was looking for him.          Providing his

probation agent with two addresses afforded him an opportunity to elude officers. In fact,

if Olson had not been at his home on August 1, when Strange conducted a visit, Strange

would have been forced to locate him at the second address, which would have provided

an opportunity for Olson to be forewarned that law enforcement was looking for him.

The two addresses eliminated the surprise of an agent’s visit and compromised the

agent’s ability to adequately supervise Olson, a medium-to-high-risk offender.

       While the district court stated that Olson’s primary address was relevant, so that

his agent knew where he was actually living, the distinction between a primary and a

secondary address did not play a pivotal role in the district court’s decision to revoke

Olson’s probation. Indeed, the district court issued a lengthy order and memorandum

thoroughly explaining the several reasons for revoking Olson’s probation. The district

court considered that Olson (1) consistently confirmed that he was living at L.R.’s


                                            5
residence and staying at the shack only on the weekends; (2) moved out of L.R.’s

residence and failed to notify his probation agent of his address change within 24 hours;

(3) allegedly violated his probation by failing to complete a chemical-use assessment;

(4) is a medium-to-high risk offender; (5) violated the probation on his first case by being

charged with additional controlled-substance crimes; (6) allegedly violated his probation

by having traces of morphine detected in his urine; (7) only provided his address change

after he received a text message that law enforcement was looking for him; (8) is required

to register as a predatory offender from an unrelated crime; and (9) has several criminal-

history points with two prior controlled-substance-crime convictions and three prior

felony convictions. See Osborne, 732 N.W.2d at 254 (holding that district court did not

abuse its discretion in revoking probation after considering offender violated his

probation agreement, his underlying offenses—including conspiracy to commit first-

degree controlled-substance crime—were severe, he had a lengthy criminal history, and

he failed to cooperate with probation authorities).

         The district court considered the Austin factors and determined that Olson

intentionally and inexcusably failed to keep Strange advised as to his whereabouts and

living location, which amounted to a serious violation that created a “cat-and-mouse”

relationship with his probation agent that complicated Strange’s ability to supervise

Olson.     The district court determined that Olson was not amenable to probation

considering his history.

         Olson also argues that the district court improperly held him to a higher standard

because he had received a dispositional departure. But that is not an accurate reading of


                                              6
the record. In determining whether Olson was amenable to probation, the district court

stated that “since the inception of these cases [Olson] has not been amenable to

probation.” This is supported by the several alleged violations.

       The district court further stated that Olson was given a dispositional departure

because of evidentiary issues rather than his amenability to probation. The plea-hearing

transcript shows that the parties agreed “that because of the nature of the evidentiary

matter in this case that this [downward departure] would be the best resolution.” In

imposing the sentence, the district court stated that the downward departure was also

done with the intent to keep Olson on probation for up to 15 years, finding that Olson

may be amenable to treatment or of living a sober life. The district court did not make a

finding that Olson was amenable to probation, only that he may be amenable to

treatment. In revoking probation, the district court did not hold Olson to a higher

standard because he was given a downward departure; rather, the district court questioned

whether Olson was amenable to probation even at the time he received the downward

departure.

       Affirmed.




                                            7